                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

GLOBAL INTERACTIVE MEDIA, INC.,

                             Plaintiff,                                    ORDER
       v.
                                                                        18-cv-597-wmc
BROADCAST INTERACTIVE MEDIA, INC.,

                             Defendant.


       Following the hearing on plaintiff’s motion for default judgment, the court directed

plaintiff to: (1) demonstrate why sanctions were not appropriate for its and counsel’s failure to

disclose the related case before Judge Peterson (17-cv-26), which plaintiff had voluntarily

dismissed only after being asked for proof of damages on a motion for default judgment; and

(2) provide the same evidentiary support now lacking in its request for default judgment in this

case. (Dkt. #72.) Counsel responded by providing that material on July 31, 2019. (Dkt. #73.)

       Even setting aside counsel’s obligations to identify the related lawsuit, and more

importantly, the directly applicable ruling requiring plaintiff to produce proof of damages, counsel

should have at least sought leave to file the damages information under seal before the default

judgment hearing itself. Nevertheless, upon providing proof of actual payment in the form of a

canceled check or proof of wire transfer with respect to Titan TV -- which may be filed under seal

-- the court will take up plaintiff’s motion for default judgment. In addition, plaintiff and its

counsel are both on notice that any further failure of complete candor to the court -- in this or

any other case -- may result in the imposition of monetary sanctions.

       Entered this 2nd day of August, 2019.

                                            BY THE COURT:
                                            /s/
                                            WILLIAM M. CONLEY
                                            District Judge
